Exhibit 10.37

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of March 5, 2020, by and between
NETLIST, INC., a Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL
FUND, LLC, an Illinois limited liability company (the “Investor”).

 

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Twenty Million Dollars ($20,000,000) of the Company's common stock, $0.001
par value per share (the "Common Stock").  The shares of Common Stock to be
purchased hereunder are referred to herein as the “Purchase Shares.”

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

1.          CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)         “Accelerated Purchase Date”  means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, the Business Day immediately
following the applicable Purchase Date with respect to the corresponding Regular
Purchase referred to in clause (i) of the second sentence of Section 2(b)
hereof.

 

(b)         “Accelerated Purchase Minimum Price Threshold” means, with respect
to an Accelerated Purchase made pursuant to Section 2(b) hereof, the minimum per
share price threshold set forth by the Company (if any) in the applicable
Accelerated Purchase Notice.

 

(c)         “Accelerated Purchase Notice”  means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to purchase the number
of Purchase Shares specified by the Company therein as the Accelerated Purchase
Share Amount to be purchased by the Investor (such specified Accelerated
Purchase Share Amount subject to adjustment in accordance with Section 2(b)
hereof as necessary to give effect to the Purchase Share amount limitations
applicable to such Accelerated Purchase Share Amount as set forth in this
Agreement) at the applicable Accelerated Purchase Price on the applicable
Accelerated Purchase Date for such Accelerated Purchase.

 

(d)         “Accelerated Purchase Price”  means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, the lower of (i) ninety-seven
percent (97%) of the VWAP for the period beginning at 9:30:01 a.m., Eastern
time, on the applicable Accelerated Purchase Date, or such other time publicly
announced by the Principal Market as the official open (or commencement) of
trading on the Principal Market on such applicable Accelerated Purchase Date
(the “Accelerated Purchase Commencement Time”), and ending at the earliest of
(A) 4:00:00 p.m., Eastern time, on such applicable Accelerated Purchase Date, or
such other time publicly announced by the Principal Market as the official close
of trading on the Principal Market on such applicable Accelerated Purchase Date,
(B) such time, from and after the Accelerated Purchase Commencement Time for
such Accelerated Purchase, that the total number (or volume) of shares of Common
Stock traded on the Principal Market has exceeded the applicable










Accelerated Purchase Share Volume Maximum, and (C) such time, from and after the
Accelerated Purchase Commencement Time for such Accelerated Purchase, that the
Sale Price has fallen below the applicable Accelerated Purchase Minimum Price
Threshold (such earliest of (i)(A), (i)(B) and (i)(C) above, the “Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such applicable Accelerated Purchase Date (to be appropriately adjusted for
any applicable reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).

 

(e)         “Accelerated Purchase Share Amount” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, the number of
Purchase Shares directed by the Company to be purchased by the Investor in an
applicable Accelerated Purchase Notice, which number of Purchase Shares shall
not exceed the lesser of (i) 300% of the number of Purchase Shares directed by
the Company to be purchased by the Investor pursuant to the corresponding
Regular Purchase Notice for the corresponding Regular Purchase referred to in
clause (i) of the second sentence of Section 2(b) hereof (such corresponding
Regular Purchase being subject to the Purchase Share limitations contained in
Section 2(a) hereof) and (ii) an amount equal to (A) the Accelerated Purchase
Share Percentage multiplied by (B) the total number (or volume) of shares of
Common Stock traded on the Principal Market during the period on the applicable
Accelerated Purchase Date beginning at the Accelerated Purchase Commencement
Time for such Accelerated Purchase and ending at the Accelerated Purchase
Termination Time for such Accelerated Purchase.

 

(f)         “Accelerated Purchase Share Percentage” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, thirty percent (30%).

 

(g)         “Accelerated Purchase Share Volume Maximum”  means, with respect to
an Accelerated Purchase made pursuant to Section 2(b) hereof, a number of shares
of Common Stock equal to (i) the number of Purchase Shares specified by the
Company in the applicable Accelerated Purchase Notice as the Accelerated
Purchase Share Amount to be purchased by the Investor in such Accelerated
Purchase, divided by (ii) the Accelerated Purchase Share Percentage (to be
appropriately adjusted for any applicable reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split or other similar
transaction).

 

(h)         “Additional Accelerated Purchase Date”  means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the
Business Day (i) that is the Accelerated Purchase Date with respect to the
corresponding Accelerated Purchase referred to in clause (i) of the proviso in
the second sentence of Section 2(c) hereof and (ii) on which the Investor
receives, prior to 1:00 p.m., Eastern time, on such Business Day, a valid
Additional Accelerated Purchase Notice for such Additional Accelerated Purchase
in accordance with this Agreement.

 

(i)          “Additional Accelerated Purchase Minimum Price Threshold” means,
with respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, the minimum per share price threshold (if any) set forth by the Company
in the applicable Additional Accelerated Purchase Notice.

 

(j)          “Additional Accelerated Purchase Notice” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to purchase the number of Purchase Shares specified by the Company
therein as the Additional Accelerated Purchase Share Amount to be purchased by
the Investor (such specified Additional Accelerated Purchase Share Amount
subject to adjustment in accordance with Section 2(c) hereof as necessary to
give effect to the Purchase Share amount limitations applicable to such
Additional Accelerated Purchase Share Amount as set forth in this Agreement) at
the applicable Additional Accelerated Purchase Price on the applicable
Additional Accelerated Purchase Date for such Additional Accelerated Purchase.

 





-2-




(k)         “Additional Accelerated Purchase Price”  means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the lower
of (i) ninety-seven percent (97%) of the VWAP for the period on the applicable
Additional Accelerated Purchase Date, beginning at the latest of (A) the
applicable Accelerated Purchase Termination Time with respect to the
corresponding Accelerated Purchase referred to in clause (i) of the proviso in
the second sentence of Section 2(c) hereof on such Additional Accelerated
Purchase Date, (B) the applicable Additional Accelerated Purchase Termination
Time with respect to the most recently completed prior Additional Accelerated
Purchase on such Additional Accelerated Purchase Date, as applicable, and (C)
the time at which all Purchase Shares subject to all prior Accelerated Purchases
and Additional Accelerated Purchases (as applicable), including, without
limitation, those that have been effected on the same Business Day as the
applicable Additional Accelerated Purchase Date with respect to which the
applicable Additional Accelerated Purchase relates, have theretofore been
received by the Investor as DWAC Shares in accordance with this Agreement (such
latest of (i)(A), (i)(B) and (i)(C) above, the “Additional Accelerated Purchase
Commencement Time”), and ending at the earliest of (X) 4:00 p.m., Eastern time,
on such Additional Accelerated Purchase Date, or such other time publicly
announced by the Principal Market as the official close of trading on the
Principal Market on such Additional Accelerated Purchase Date, (Y) such time,
from and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that total number (or volume) of shares of
Common Stock traded on the Principal Market has exceeded the applicable
Additional Accelerated Purchase Share Volume Maximum, and (Z) such time, from
and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (such
earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (to be appropriately adjusted for
any applicable reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction).

 

(l)          “Additional Accelerated Purchase Share Amount”  means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the
number of Purchase Shares directed by the Company to be purchased by the
Investor on an Additional Accelerated Purchase Notice, which number of Purchase
Shares shall not exceed the lesser of (i) 300% of the number of Purchase Shares
directed by the Company to be purchased by the Investor pursuant to the
corresponding Regular Purchase Notice for the corresponding Regular Purchase
referred to in clause (i) of the proviso in the second sentence of Section 2(c)
hereof (such corresponding Regular Purchase being subject to the Purchase Share
limitations contained in Section 2(a) hereof) and (ii) an amount equal to (A)
the Additional Accelerated Purchase Share Percentage multiplied by (B) the total
number (or volume) of shares of Common Stock traded on the Principal Market
during the period on the applicable Additional Accelerated Purchase Date
beginning at the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase and ending at the Additional Accelerated
Purchase Termination Time for such Additional Accelerated Purchase.

 

(l)          “Additional Accelerated Purchase Share Percentage” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, thirty percent (30%).

 

(m)        “Additional Accelerated Purchase Share Volume Maximum”  means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, a number of shares of Common Stock equal to (i) the number of Purchase
Shares specified by the Company in the applicable Additional Accelerated
Purchase Notice as the Additional Accelerated Purchase Share Amount to be
purchased by the Investor in such Additional Accelerated Purchase, divided by
(ii) the Additional Accelerated Purchase Share Percentage (to be appropriately
adjusted for any applicable reorganization, recapitalization, non-cash dividend,
stock split, reverse stock split or other similar transaction).

 





-3-




(n)         “Alternate Adjusted Regular Purchase Share Limit”  means, with
respect to a Regular Purchase made pursuant to Section 2(b) hereof, the maximum
number of Purchase Shares which, taking into account the applicable per share
Purchase Price therefor calculated in accordance with this Agreement, would
enable the Company to deliver to the Investor, on the applicable Purchase Date
for such Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal
to, or as closely approximating without exceeding, Seventy-Five Thousand Dollars
($75,000).

 

(o)         “Available Amount” means, initially, Twenty Million Dollars
($20,000,000) in the aggregate, which amount shall be reduced by the Purchase
Amount each time the Investor purchases shares of Common Stock pursuant to
Section 2 hereof.

 

(p)         “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal
or state law for the relief of debtors.

 

(q)         “Base Prospectus” means the Company’s final base prospectus, dated
November 28, 2018, a preliminary form of which is included in the Registration
Statement, including the documents incorporated by reference therein.

 

(r)         “Business Day” means any day on which the Principal Market is open
for trading, including any day on which the Principal Market is open for trading
for a period of time less than the customary time.

 

(s)         “Closing Sale Price” means, for any security as of any date, the
last closing sale price for such security on the Principal Market as reported by
the Principal Market.

 

(t)          “Confidential Information” means any information disclosed by
either party to the other party, either directly or indirectly, in writing,
orally or by inspection of tangible objects (including, without limitation,
documents, prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession; or (vi) is required by law to be
disclosed by the receiving party, provided that the receiving party gives the
disclosing party prompt written notice of such requirement prior to such
disclosure and assistance in obtaining an order protecting the information from
public disclosure.

 

(u)         “Custodian” means any receiver, trustee, assignee, liquidator or
similar official under any Bankruptcy Law.

 

(v)         “DTC” means The Depository Trust Company, or any successor
performing substantially the same function for the Company.





-4-




(w)        “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company to the Investor’s or its
designee’s specified Deposit/Withdrawal at Custodian (DWAC) account with DTC
under its Fast Automated Securities Transfer (FAST) Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

(x)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

(y)         “Floor Price” means $0.10, which shall be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Floor Price shall mean the lower of (i) the adjusted
price and (ii) $1.00.

 

(z)         “Fully Adjusted Regular Purchase Share Limit”  means, with respect
to any reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(a) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment thereto made pursuant to Section 2(a) hereof for or in respect of
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.

 

(aa)       “Initial Prospectus Supplement” means the prospectus supplement of
the Company dated March 9, 2020 relating to the Securities, including the
accompanying Base Prospectus, to be prepared and filed by the Company with the
SEC pursuant to Rule 424(b)(5) under the Securities Act and in accordance with
Section 5(a) hereof, together with all documents and information incorporated
therein by reference.

 

(bb)       “Material Adverse Effect” means any material adverse effect on
(i) the enforceability of any Transaction Document, (ii) the results of
operations, assets, business or financial condition of the Company and its
Subsidiaries, taken as a whole, other than any material adverse effect that
resulted primarily from (A) any change in the United States or foreign economies
or securities or financial markets in general that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(B) any change that generally affects the industry in which the Company and its
Subsidiaries operate that does not have a disproportionate effect on the Company
and its Subsidiaries, taken as a whole, (C) any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, or (F) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.

 

(cc)       “Maturity Date” means the first day of the month immediately
following the thirty-six (36) month anniversary of the Commencement Date.

 

(dd)       “Person” means an individual or entity including but not limited to
any limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 





-5-




(ee)       “Principal Market” means the OTCQX operated by the OTC Markets Group,
Inc. (or any nationally recognized successor thereto); provided, however, that
in the event the Company’s Common Stock is ever listed or traded on The NASDAQ
Capital Market,  The NASDAQ Global Market, The NASDAQ Global Select Market, the
New York Stock Exchange, the NYSE American,  the NYSE Arca, the OTC Bulletin
Board, or the OTCQB operated by the OTC Markets Group, Inc. (or any nationally
recognized successor to any of the foregoing), then the “Principal Market” shall
mean such other market or exchange on which the Company’s Common Stock is then
listed or traded.

 

(ff)        “Prospectus” means the Base Prospectus, as supplemented by any
Prospectus Supplement (including the Initial Prospectus Supplement), including
the documents and information incorporated by reference therein.

 

(gg)       “Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents and
information incorporated by reference therein.

 

(hh)       “Registration Statement” means the effective registration statement
on Form S-3 (Commission File No. 333-228348) filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, including the Securities, and certain other securities of the Company, as
such Registration Statement has been or may be amended and supplemented from
time to time, including all documents filed as part thereof or incorporated by
reference therein, and including all information deemed to be a part thereof at
the time of effectiveness pursuant to Rule 430B of the Securities Act, including
any comparable successor registration statement filed by the Company with the
SEC pursuant to the Securities Act for the registration of shares of its Common
Stock, including the Securities.

 

(ii)         “Purchase Amount” means, with respect to a Regular Purchase, an
Accelerated Purchase or an Additional Accelerated Purchase made hereunder, as
applicable, the portion of the Available Amount to be purchased by the Investor
pursuant to Section 2 hereof.

 

(jj)         “Purchase Date”  means, with respect to a Regular Purchase made
pursuant to Section 2(a) hereof, the Business Day on which the Investor
receives, after 4:00 p.m., Eastern time, but prior to 5:00 p.m., Eastern time,
on such Business Day, a valid Regular Purchase Notice for such Regular Purchase
in accordance with this Agreement.

 

(kk)       “Purchase Price”  means, with respect to a Regular Purchase made
pursuant to Section 2(a) hereof, the lower of: (i) the lowest Sale Price on the
Purchase Date for such Regular Purchase and (ii) the arithmetic average of the
three (3) lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date for such Regular Purchase (in each case, to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction that occurs on or after the date of this
Agreement).

 

(ll)         “Regular Purchase Notice” means, with respect to a Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy a specified number of Purchase
Shares (subject to the Purchase Share limitations contained in Section 2(a)
hereof) at the applicable Purchase Price for such Regular Purchase in accordance
with this Agreement.

 

(mm)     “Sale Price” means any trade price for the shares of Common Stock on
the Principal Market as reported by the Principal Market.

 

(oo)       “SEC” means the U.S. Securities and Exchange Commission.

 





-6-




(pp)       “Securities” means, collectively, the Purchase Shares and the
Commitment Shares.

 

(qq)       “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

 

(rr)        “Subsidiary” means any Person the Company wholly-owns or controls,
or in which the Company, directly or indirectly, owns a majority of the voting
stock or similar voting interest, in each case that would be disclosable
pursuant to Item 601(b)(21) of Regulation S-K promulgated under the Securities
Act.

 

(ss)        “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

(tt)         “Transfer Agent” means Computershare Trust Company, N.A., or such
other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

 

(uu)       “VWAP” means in respect of an Accelerated Purchase Date and an
Additional Accelerated Purchase Date, as applicable, the volume weighted average
price of the Common Stock on the Principal Market, as reported on the Principal
Market.

2.  PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

(a)         Commencement of Regular Sales of Common Stock.  Upon the
satisfaction of all of the conditions set forth in Sections 7 and 8 hereof (the
“Commencement” and the date of satisfaction of such conditions the “Commencement
Date”), and thereafter, the Company shall have the right, but not the
obligation, to direct the Investor, by its delivery to the Investor of a Regular
Purchase Notice from time to time in accordance with this Agreement, to purchase
up to Four Hundred Thousand (400,000) Purchase Shares, subject to adjustment as
set forth below in this Section 2(a) (such maximum number of Purchase Shares, as
may be adjusted from time to time, the “Regular Purchase Share Limit”), at the
Purchase Price on the Purchase Date (each such purchase a “Regular Purchase”);
provided,  however, that (i) the Regular Purchase Share Limit shall be increased
to Four Hundred Fifty Thousand (450,000) Purchase Shares, if the Closing Sale
Price of the Common Stock on the applicable Purchase Date is not below $0.40,
(ii) the Regular Purchase Share Limit shall be increased to Five Hundred Fifty
Thousand (550,000) Purchase Shares, if the Closing Sale Price of the Common
Stock on the applicable Purchase Date is not below $0.65, and (iii) the Regular
Purchase Share Limit shall be increased to Six Hundred Fifty Thousand (650,000)
Purchase Shares, if the Closing Sale Price of the Common Stock on the applicable
Purchase Date is not below $0.90 (all of which share and dollar amounts shall be
appropriately proportionately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction; provided that if,
after giving effect to the full proportionate adjustment to the Regular Purchase
Share Limit therefor, the Fully Adjusted Regular Purchase Share Limit then in
effect would preclude the Company from delivering to the Investor, on a Purchase
Date for a Regular Purchase hereunder, a Regular Purchase Notice for a Purchase
Amount equal to or greater than Seventy-Five Thousand Dollars ($75,000) (which
shall be determined by multiplying (X) the Fully Adjusted Regular Purchase Share
Limit then in effect on such Purchase Date, by (Y) the applicable Purchase Price
per Purchase Share for such Regular Purchase calculated in accordance with this
Agreement), the Regular Purchase Share Limit shall not be fully adjusted





-7-




to equal the applicable Fully Adjusted Regular Purchase Share Limit, but rather
shall be adjusted to equal the applicable Alternate Adjusted Regular Purchase
Share Limit); and provided,  further,  however, that the Investor’s maximum
committed obligation under any single Regular Purchase, other than any Regular
Purchase with respect to which an Alternate Adjusted Regular Purchase Share
Limit shall apply, shall not exceed One Million Dollars ($1,000,000).  If the
Company delivers any Regular Purchase Notice for a Purchase Amount in excess of
the limitations contained in the immediately preceding sentence, such Regular
Purchase Notice shall be void ab initio to the extent of the amount by which the
number of Purchase Shares set forth in such Regular Purchase Notice exceeds the
number of Purchase Shares which the Company is permitted to include in such
Purchase Notice in accordance herewith, and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Regular
Purchase Notice; provided,  however, that the Investor shall remain obligated to
purchase the number of Purchase Shares which the Company is permitted to include
in such Regular Purchase Notice; and provided,  further,  however, that the
parties may mutually agree to increase the Regular Purchase Share Limit
applicable to any Regular Purchase and/or the Investor’s maximum committed
obligation under any Regular Purchase on the applicable Purchase Date therefor,
and all of the Purchase Shares subject to such increased Regular Purchase shall
be purchased by the Investor at the applicable Purchase Price therefor
calculated in accordance with this Agreement. The Company may deliver a Regular
Purchase Notice to the Investor as often as every Business Day, so long as (i)
the Closing Sale Price of the Common Stock on such Business Day is not less than
the Regular Purchase Floor Price and (ii) all Purchase Shares subject to all
prior Regular Purchases have theretofore been received by the Investor as DWAC
Shares in accordance with this Agreement.

(b)         Accelerated Purchases.  Subject to the terms and conditions of this
Agreement, beginning one (1) Business Day following the Commencement Date and
thereafter, in addition to purchases of Purchase Shares as described in Section
2(a) above, the Company shall also have the right, but not the obligation, to
direct the Investor, by its delivery to the Investor of an Accelerated Purchase
Notice from time to time in accordance with this Agreement, to purchase the
applicable Accelerated Purchase Share Amount at the Accelerated Purchase Price
on the Accelerated Purchase Date therefor in accordance with this Agreement
(each such purchase, an “Accelerated Purchase”). The Company may deliver an
Accelerated Purchase Notice to the Investor only on a Purchase Date on which (i)
the Company also properly submitted a Regular Purchase Notice providing for a
Regular Purchase of a number of Purchase Shares not less than the Regular
Purchase Share Limit then in effect on such Purchase Date in accordance with
this Agreement (including, without limitation, giving effect to any automatic
increase to the Regular Purchase Share Limit as a result of the Closing Sale
Price of the Common Stock exceeding certain thresholds set forth in Section 2(a)
above on such Purchase Date and any other adjustments to the Regular Purchase
Share Limit, in each case pursuant to Section 2(a) above) and (ii) the Closing
Sale Price of the Common Stock is not less than the Floor Price. If the Company
delivers any Accelerated Purchase Notice directing the Investor to purchase an
amount of Purchase Shares that exceeds the Accelerated Purchase Share Amount
that the Company is then permitted to include in such Accelerated Purchase
Notice in accordance with the terms of this Agreement, such Accelerated Purchase
Notice shall be void ab initio to the extent of the amount by which the number
of Purchase Shares set forth in such Accelerated Purchase Notice exceeds the
Accelerated Purchase Share Amount that the Company is then permitted to include
in such Accelerated Purchase Notice in accordance with the terms of this
Agreement (which shall be confirmed in an Accelerated Purchase Confirmation
(defined below)), and the Investor shall have no obligation to purchase such
excess Purchase Shares in respect of such Accelerated Purchase Notice; provided,
 however, that the Investor shall remain obligated to purchase the Accelerated
Purchase Share Amount which the Company is permitted to include in such
Accelerated Purchase Notice; and provided,  further,  however, that the parties
may mutually agree to increase the Accelerated Purchase Share Amount applicable
to any Accelerated Purchase, and all of the Purchase Shares subject to such
increased Accelerated Purchase shall be purchased by the Investor at the
Accelerated Purchase Price on the Accelerated Purchase Date for such increased
Accelerated Purchase in accordance with this Agreement.  Within one (1) Business





-8-




Day after completion of each Accelerated Purchase Date for an Accelerated
Purchase,  the Investor will provide to the Company a written confirmation of
such Accelerated Purchase setting forth the applicable Accelerated Purchase
Share Amount and Accelerated Purchase Price for such Accelerated Purchase
 (each, an “Accelerated Purchase Confirmation”).

(c)         Additional Accelerated Purchases.  Subject to the terms and
conditions of this Agreement, beginning one (1) Business Day following the
Commencement Date and thereafter, in addition to purchases of Purchase Shares as
described in Section 2(a) and Section 2(b) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its timely
delivery to the Investor of an Additional Accelerated Purchase Notice on an
Additional Accelerated Purchase Date in accordance with this Agreement, to
purchase the applicable Additional Accelerated Purchase Share Amount at the
applicable Additional Accelerated Purchase Price therefor in accordance with
this Agreement (each such purchase, an “Additional Accelerated Purchase”). The
Company may deliver multiple Additional Accelerated Purchase Notices to the
Investor on an Additional Accelerated Purchase Date; provided,  however, that
the Company may deliver an Additional Accelerated Purchase Notice to the
Investor only (i) on a Business Day that is also the Accelerated Purchase Date
for an Accelerated Purchase with respect to which the Company properly submitted
to the Investor an Accelerated Purchase Notice in accordance with this Agreement
on the applicable Purchase Date for a Regular Purchase of a number of Purchase
Shares not less than the Regular Purchase Share Limit then in effect in
accordance with this Agreement (including, without limitation, giving effect to
any automatic increase to the Regular Purchase Share Limit as a result of the
Closing Sale Price of the Common Stock exceeding certain thresholds set forth in
Section 2(a) above on such Purchase Date and any other adjustments to the
Regular Purchase Share Limit, in each case pursuant to Section 2(a) above), (ii)
if the Closing Sale Price of the Common Stock on the Business Day immediately
preceding the Business Day on which such Additional Accelerated Purchase Notice
is delivered is not less than the Floor Price,  and (iii) if all Purchase Shares
subject to all prior Regular Purchases, Accelerated Purchases and Additional
Accelerated Purchases, including, without limitation, those that have been
effected on the same Business Day as the applicable Additional Accelerated
Purchase Date with respect to which the applicable Additional Accelerated
Purchase relates, have theretofore been received by the Investor as DWAC Shares
in accordance with this Agreement. If the Company delivers any Additional
Accelerated Purchase Notice directing the Investor to purchase an amount of
Purchase Shares that exceeds the Additional Accelerated Purchase Share Amount
that the Company is then permitted to include in such Additional Accelerated
Purchase Notice in accordance with the terms of this Agreement, such Additional
Accelerated Purchase Notice shall be void ab initio to the extent of the amount
by which the number of Purchase Shares set forth in such Additional Accelerated
Purchase Notice exceeds the Additional Accelerated Purchase Share Amount that
the Company is then permitted to include in such Additional Accelerated Purchase
Notice in accordance with the terms of this Agreement (which shall be confirmed
in an Additional Accelerated Purchase Confirmation (defined below)), and the
Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Additional Accelerated Purchase Notice; provided,  however, that
the Investor shall remain obligated to purchase the Additional Accelerated
Purchase Share Amount which the Company is permitted to include in such
Additional Accelerated Purchase Notice; and provided,  further,  however, that
the parties may mutually agree to increase the Additional Accelerated Purchase
Share Amount applicable to any Additional Accelerated Purchase, and all of the
Purchase Shares subject to such increased Additional Accelerated Purchase shall
be purchased by the Investor at the Additional Accelerated Purchase Price for
such increased Additional Accelerated Purchase in accordance with this
Agreement. Within one (1) Business Day after completion of each Additional
Accelerated Purchase Date, the Investor will provide to the Company a written
confirmation of each Additional Accelerated Purchase on such Additional
Accelerated Purchase Date setting forth the applicable Additional Accelerated
Purchase Share Amount and Additional Accelerated Purchase Price for each such
Additional Accelerated Purchase on such Additional Accelerated Purchase Date
(each, an “Additional Accelerated Purchase Confirmation”).





-9-




(d)         Payment for Purchase Shares.   For each Regular Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Regular Purchase as full payment for such Purchase Shares via
wire transfer of immediately available funds on the same Business Day that the
Investor receives such Purchase Shares, if such Purchase Shares are received by
the Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business Day.
For each Accelerated Purchase and each Additional Accelerated Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Accelerated Purchase and Additional Accelerated Purchase,
respectively, as full payment for such Purchase Shares via wire transfer of
immediately available funds on the second Business Day following the date that
the Investor receives such Purchase Shares. If the Company or the Transfer Agent
shall fail for any reason or for no reason to electronically transfer any
Purchase Shares as DWAC Shares with respect to any Regular Purchase, Accelerated
Purchase or Additional Accelerated Purchase (as applicable) within two (2)
Business Days following the receipt by the Company of the Purchase Price,
Accelerated Purchase Price or Additional Accelerated Purchase Price,
respectively, therefor in compliance with this Section 2(d), and if on or after
such Business Day the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Purchase Shares that the Investor anticipated receiving from
the Company in respect of such Regular Purchase, Accelerated Purchase or
Additional Accelerated Purchase (as applicable), then the Company shall, within
two (2) Business Days after the Investor’s request, either (i) pay cash to the
Investor in an amount equal to the Investor’s total purchase price (including
customary brokerage commissions, if any) for the shares of Common Stock so
purchased (the “Cover Price”), at which point the Company’s obligation to
deliver such Purchase Shares as DWAC Shares shall terminate, or (ii) promptly
honor its obligation to deliver to the Investor such Purchase Shares as DWAC
Shares and pay cash to the Investor in an amount equal to the excess (if any) of
the Cover Price over the total Purchase Amount paid by the Investor pursuant to
this Agreement for all of the Purchase Shares to be purchased by the Investor in
connection with such purchases.  The Company shall not issue any fraction of a
share of Common Stock upon any Regular Purchase, Accelerated Purchase or
Additional Accelerated Purchase.  If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up or down to the nearest whole share. All payments
made under this Agreement shall be made in lawful money of the United States of
America or wire transfer of immediately available funds to such account as the
Company may from time to time designate by written notice in accordance with the
provisions of this Agreement. Whenever any amount expressed to be due by the
terms of this Agreement is due on any day that is not a Business Day, the same
shall instead be due on the next succeeding day that is a Business Day.

(e)         Beneficial Ownership Limitation.  Notwithstanding anything to the
contrary contained in this Agreement, the Company shall not issue or sell, and
the Investor shall not purchase or acquire, any shares of Common Stock under
this Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor of more than 9.99% of the
then issued and outstanding shares of Common Stock (the “Beneficial Ownership
Limitation”). Upon the written or oral request of the Investor, the Company
shall promptly (but not later than 24 hours) confirm orally or in writing to the
Investor the number of shares of Common Stock then outstanding. The Investor and
the Company shall each cooperate in good faith in the determinations required
hereby and the application hereof. The Investor’s written certification to the
Company of the applicability of the Beneficial Ownership Limitation, and the
resulting effect thereof hereunder at any time, shall be conclusive with respect
to the applicability thereof and such result absent manifest error.





-10-




3.          INVESTOR'S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

(a)         Organization, Authority. Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder

(b)         Accredited Investor Status.  The Investor is an “accredited
investor” as that term is defined in Rule 501(a)(3) of Regulation D promulgated
under the Securities Act.

 

(c)         Information.  The Investor understands that its investment in the
Securities involves a high degree of risk.  The Investor (i) is able to bear the
economic risk of an investment in the Securities including a total loss thereof,
(ii) has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities.  Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

 

(d)         No Governmental Review.  The Investor understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(e)         Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(f)         Residency.  The Investor is a resident of the State of Illinois.

 

(g)         No Short Selling.  The Investor represents and warrants to the
Company that at no time prior to the date of this Agreement has any of the
Investor, its agents, representatives or affiliates engaged in or effected, in
any manner whatsoever, directly or indirectly, any (i) "short sale" (as such
term is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.

 

4.          REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that, except as set forth in
the disclosure schedules attached hereto, which exceptions shall be deemed to be
part of the representations and warranties made hereunder, as of the date hereof
and as of the Commencement Date:

 





-11-




(a)         Organization and Qualification. The Company and each of its
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite corporate power and authority
to own and use its properties and assets and to carry on its business as
currently conducted.  Neither the Company nor any of its Subsidiaries is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter
documents.  Each of the Company and its Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in a Material Adverse Effect and no
proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.  The Company has no Subsidiaries except as set forth on Exhibit
21.1 to the Company’s Annual Report on Form 10-K for the fiscal year ended
December 29, 2018.

 

(b)         Authorization; Enforcement; Validity.  (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and each of the other Transaction Documents,
and to issue the Securities in accordance with the terms hereof and thereof,
(ii) the execution and delivery of the Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby,
including without limitation, the issuance of the Commitment Shares (as defined
below in Section 5(e)) and the reservation for issuance and the issuance of the
Purchase Shares issuable under this Agreement, have been duly authorized by the
Company's Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors' rights and
remedies. The Board of Directors of the Company has approved the resolutions
(the “Signing Resolutions”) substantially in the form as set forth as Exhibit C
attached hereto to authorize this Agreement and the transactions contemplated
hereby.  The Signing Resolutions are valid, in full force and effect and have
not been modified or supplemented in any respect.  The Company has delivered to
the Investor a true and correct copy of minutes of a meeting of the Board of
Directors of the Company at which the Signing Resolutions were duly adopted by
the Board of Directors or a unanimous written consent adopting the Signing
Resolutions executed by all of the members of the Board of Directors of the
Company.  Except as set forth in this Agreement, no other approvals or consents
of the Company’s Board of Directors, any authorized committee thereof, and/or
stockholders (except as provided in this Agreement) is necessary under
applicable laws, the Company's certificate of incorporation, as amended and as
in effect on the date hereof (the "Certificate of Incorporation"), and the
Company's bylaws, as amended and as in effect on the date hereof (the "Bylaws"),
to authorize the Company’s execution and delivery of this Agreement and each of
the other Transaction Documents to which the Company is a party, and the
transactions contemplated hereby and thereby, including, but not limited to, the
issuance of the Commitment Shares and the Purchase Shares to the Investor as
contemplated by this Agreement.

 

(c)         Capitalization.  As of the date hereof, the authorized capital stock
of the Company is set forth in the Company’s Quarterly Report on Form 10-Q for
the quarter ended September 28, 2019.  Except as disclosed in the SEC Documents
(as defined below) or on Schedule 4(c), (i) no shares of the Company's capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company, (ii) there are no
outstanding debt securities, (iii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company





-12-




or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act, (v) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement.  The Company has furnished to the Investor true and
correct copies of (A) the Certificate of Incorporation,  (B) the Bylaws, and (C)
summaries of the material terms of all securities convertible into or
exercisable for Common Stock, if any, and  copies of any documents containing
the material rights of the holders thereof in respect thereto, which in the case
of this clause (C), are not disclosed in any SEC Document or filed as an exhibit
thereto.

 

(d)         Issuance of Securities.  Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Purchase Shares
shall be validly issued, fully paid and nonassessable and free from all taxes,
liens, charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.  Upon issuance in accordance with the
terms and conditions of this Agreement, the Commitment Shares shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. 37,553,517 shares of Common Stock have been duly
authorized and reserved for issuance upon purchase under this Agreement as
Purchase Shares. 917,431 shares of Common Stock (subject to equitable adjustment
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction) have been duly authorized and reserved for issuance
as Additional Commitment Shares in accordance with this Agreement.

 

(e)         No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Purchase Shares and the Commitment
Shares) will not (i) result in a violation of the Certificate of Incorporation,
any Certificate of Designations, Preferences and Rights of any outstanding
series of preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor its Subsidiaries is in violation of any
term of or in default under its Certificate of Incorporation, any Certificate of
Designation, Preferences and Rights of any outstanding series of preferred stock
of the Company or Bylaws or their organizational charter or bylaws,
respectively.  Neither the Company nor any of its Subsidiaries is in violation
of any term of or is in default under any material contract, agreement,
mortgage, indebtedness, indenture, instrument, judgment, decree or order or any
statute, rule or regulation applicable to the Company or its Subsidiaries,
except for possible conflicts, defaults, terminations or amendments that could
not reasonably be expected to have a





-13-




Material Adverse Effect.  The business of the Company and its Subsidiaries is
not being conducted, and shall not be conducted, in violation of any law,
ordinance or regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  Except as
specifically contemplated by this Agreement and as required under the Securities
Act or applicable state securities laws and the rules and regulations of the
Principal Market, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self-regulatory agency in order for it
to execute, deliver or perform any of its obligations under or contemplated by
the Transaction Documents in accordance with the terms hereof or
thereof.  Except as set forth elsewhere in this Agreement, all consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence shall be obtained or effected on or
prior to the Commencement Date.

 

(f)         SEC Documents; Financial Statements.  The Company is, and has been
at all times since March 1, 2018,  required to file reports, schedules, forms,
statements and other documents with the SEC pursuant to Section 13 or 15(d) of
the Exchange Act. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company with the SEC
under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
and under the Securities Act, in each case during the 12-month period
immediately preceding the date of this Agreement (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Documents”), on a timely basis
or has received a valid extension of such time of filing and has filed any such
SEC Documents prior to the expiration of any such extension.  As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable. None of
the SEC Documents, when filed, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.  Except as set forth in the SEC
Documents, the Company has received no notices or correspondence from the SEC
for the one year preceding the date hereof.  The SEC has not commenced any
enforcement proceedings against the Company or any of its Subsidiaries.

 

(g)         Absence of Certain Changes.  Except as disclosed in the SEC
Documents, since December 29,  2018, there has been no material adverse change
in the business, properties, operations, financial condition or results of
operations of the Company or its Subsidiaries.  The Company has not taken any
steps, and does not currently expect to take any steps, to seek protection
pursuant to any Bankruptcy Law nor does the Company or any of its Subsidiaries
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy or insolvency proceedings. The Company is financially
solvent and is generally able to pay its debts as they become due.

 

(h)         Absence of Litigation. There is no action, suit, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company's or its Subsidiaries' officers or directors
in their capacities as such, which could reasonably be expected to have a
Material Adverse Effect.

 





-14-




(i)          Acknowledgment Regarding Investor's Status.  The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.  The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities.  The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j)          No Integrated Offering.  Neither the Company, nor any of its
affiliates, nor any Person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to be integrated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.

 

(k)         Intellectual Property Rights.  The Company and its Subsidiaries own
or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  None of the Company's material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement.  The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of any
material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others, and there
is no claim, action or proceeding being made or brought against, or to the
Company's knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.

 

(l)          Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m)        Title.  Except as set forth in the SEC Documents, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and its Subsidiaries, in
each case free and clear of all liens, encumbrances and defects (“Liens”) and,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed





-15-




to be made of such property by the Company and its Subsidiaries and Liens for
the payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties.  Any real property and facilities held
under lease by the Company and its Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and its Subsidiaries
are in compliance with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

(n)         Insurance.  The Company and each of its Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

 

(o)         Regulatory Permits.  The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

 

(p)         Tax Status.  Except as set forth on Schedule 4(p) the Company and
each of its Subsidiaries has made or filed all federal and state income and all
other material tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company and each of its Subsidiaries has set aside on its books provisions
reasonably adequate for the payment of all unpaid and unreported taxes) and has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and has set aside on
its books provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  There are no unpaid taxes in any material amount claimed to be due by
the taxing authority of any jurisdiction, and the officers of the Company know
of no basis for any such claim.

 

(q)         Transactions With Affiliates.   Except as set forth in the SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for (i) payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 

(r)         Application of Takeover Protections.  The Company and its board of
directors have taken or will take prior to the Commencement Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Investor as a result of the transactions





-16-




contemplated by this Agreement, including, without limitation, the Company's
issuance of the Securities and the Investor's ownership of the Securities.

 

(s)          Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents that
will be timely publicly disclosed by the Company, the Company confirms that
neither it nor any other Person acting on its behalf has provided the Investor
or its agents or counsel with any information that it believes constitutes or
might constitute material, non-public information which is not otherwise
disclosed in the Registration Statement or the SEC Documents.   The Company
understands and confirms that the Investor will rely on the foregoing
representation in effecting purchases and sales of securities of the
Company.  All of the disclosure furnished by or on behalf of the Company to the
Investor regarding the Company, its business and the transactions contemplated
hereby, including the disclosure schedules to this Agreement, taken together, is
true and correct in all material respects. The Company acknowledges and agrees
that the Investor neither makes nor has made any representations or warranties
with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3 hereof.

 

(t)          Foreign Corrupt Practices.   Neither the Company, nor to the
knowledge of the Company, any agent or other Person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any Person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

(u)         Registration Statement.  The Company has prepared and filed the
Registration Statement with the SEC in accordance with the Securities Act. The
Registration Statement was declared effective by order of the SEC on November
28, 2018. The Registration Statement is effective pursuant to the Securities Act
and available for the issuance of the Securities thereunder, and the Company has
not received any written notice that the SEC has issued or intends to issue a
stop order or other similar order with respect to the Registration Statement or
the Prospectus or that the SEC otherwise has (i) suspended or withdrawn the
effectiveness of the Registration Statement or (ii) issued any order preventing
or suspending the use of the Prospectus or any Prospectus Supplement, in either
case, either temporarily or permanently or intends or has threatened in writing
to do so. The “Plan of Distribution” section of the Prospectus permits the
issuance of the Securities under the terms of this Agreement. At the time the
Registration Statement and any amendments thereto became effective, at the date
of this Agreement and at each deemed effective date thereof pursuant to
Rule 430B(f)(2) of the Securities Act, the Registration Statement and any
amendments thereto complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Base Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the
Commencement Date, complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading; provided that this representation and warranty does
not apply to statements in or omissions from any Prospectus Supplement made in
reliance upon and in conformity with information relating to the Investor
furnished to the Company in writing by or on behalf of the Investor expressly
for use therein. The Company meets all of the requirements for the use of a
registration statement on Form S-3 pursuant to the Securities Act for the
offering and sale of the Securities contemplated by this Agreement in reliance
on General Instruction I.B.1. of Form S-3, and the SEC has not notified the
Company of any objection to the use of the form of the Registration Statement
pursuant to





-17-




Rule 401(g)(1) of the Securities Act. The Company hereby confirms that the
issuance of the Securities to the Investor pursuant to this Agreement would not
result in non-compliance with the Securities Act or any of the General
Instructions to Form S-3. The Registration Statement, as of its effective date,
meets the requirements set forth in Rule 415(a)(1)(x) pursuant to the Securities
Act. At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) of the Securities Act) relating to any of the
Securities, the Company was not, and as of the date of this Agreement the
Company is not, an Ineligible Issuer (as defined in Rule 405 of the Securities
Act).  The Company has not distributed any offering material in connection with
the offering and sale of any of the Securities, and, until the Investor does not
hold any of the Securities, shall not distribute any offering material in
connection with the offering and sale of any of the Securities, to or by the
Investor, in each case, other than the Registration Statement or any amendment
thereto, the Prospectus or any Prospectus Supplement required pursuant to
applicable law or the Transaction Documents. The Company has not made and shall
not make an offer relating to the Securities that would constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act.

 

(u)         DTC Eligibility.  The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(v)         Sarbanes-Oxley. The Company is in compliance in all material
respects with all provisions of the Sarbanes-Oxley Act of 2002, as amended,
which are applicable to it as of the date hereof.

(w)        Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents. The Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
4(w) that may be due in connection with the transactions contemplated by the
Transaction Documents.

(x)         Investment Company. The Company is not, and immediately after
receipt of payment for the Securities will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

(y)         Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. Except as disclosed in the SEC
Documents, the Company has not, in the twelve (12) months immediately preceding
the date hereof, received any notice from any Person to the effect that the
Company is not in compliance with the listing or maintenance requirements of the
Principal Market. The Company is, and has no reason to believe that it will not
in the foreseeable future continue to be, in compliance with all such listing
and maintenance requirements. The Principal Market has not commenced any
delisting proceedings against the Company.

(z)         Accountants.  The Company’s accountants are set forth in the SEC
Documents and, to the knowledge of the Company, such accountants are an
independent registered public accounting firm as required by the Securities Act.

(aa)       No Market Manipulation. The Company has not, and to its knowledge no
Person acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the





-18-




Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(bb)       Shell Company Status.  The Company is not currently, and has never
been, an issuer identified in Rule 144(i)(1) under the Securities Act.

5.          COVENANTS.

 

(a)         Filing of Current Report and Registration Statement.  The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a report on Form 8-K relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company further agrees that it shall, within the time
required under Rule 424(b) under the Securities Act, file with the SEC the
Initial Prospectus Supplement pursuant to Rule 424(b) under the Securities Act
specifically relating to the transactions contemplated by, and describing the
material terms and conditions of, the Transaction Documents, containing
information previously omitted at the time of effectiveness of the Registration
Statement in reliance on Rule 430B under the Securities Act, and disclosing all
information relating to the transactions contemplated hereby required to be
disclosed in the Registration Statement and the Prospectus as of the date of the
Initial Prospectus Supplement, including, without limitation, information
required to be disclosed in the section captioned “Plan of Distribution” in the
Prospectus. The Investor acknowledges that it will be identified in the Initial
Prospectus Supplement as an underwriter within the meaning of Section 2(a)(11)
of the Securities Act. The Company shall permit the Investor to review and
comment upon the Current Report and the Initial Prospectus Supplement at least
one (1) Business Day prior to their filing with the SEC, the Company shall give
due consideration to all such comments, and the Company shall not file the
Current Report or the Initial Prospectus Supplement with the SEC in a form to
which the Investor reasonably objects. The Investor shall use its reasonable
best efforts to comment upon the Current Report and the Initial Prospectus
Supplement as promptly as practicable after the Investor receives the pre-filing
draft version thereof from the Company. The Investor shall furnish to the
Company such information regarding itself, the Securities held by it and the
intended method of distribution thereof, including any arrangement between the
Investor and any other Person relating to the sale or distribution of the
Securities, as shall be reasonably requested by the Company in connection with
the preparation and filing of the Current Report and the Initial Prospectus
Supplement, and shall otherwise cooperate with the Company as reasonably
requested by the Company in connection with the preparation and filing of the
Current Report and the Initial Prospectus Supplement with the SEC.

 

(b)         Blue Sky. The Company shall take all such action, if any, as is
reasonably necessary in order to obtain an exemption for or to register or
qualify (i) the issuance of the Commitment Shares and the sale of the Purchase
Shares to the Investor under this Agreement and (ii) any subsequent resale of
all Commitment Shares and all Purchase Shares by the Investor, in each case,
under applicable securities or “Blue Sky” laws of the states of the United
States in such states as is reasonably requested by the Investor from time to
time, and shall provide evidence of any such action so taken to the Investor.

 

(c)         Listing/DTC.  The Company shall promptly secure the listing of all
of the Purchase Shares and Commitment Shares to be issued to the Investor
hereunder on the Principal Market (subject to official notice of issuance) and
upon each other national securities exchange or automated quotation system, if
any, upon which the Common Stock is then listed, and shall maintain, so long as
any shares of Common Stock shall be so listed, such listing of all such
Securities from time to time issuable hereunder. The Company shall use
reasonable best efforts to maintain the listing of the Common Stock on the
Principal Market and shall comply in all respects with the Company’s reporting,
filing and other obligations under the bylaws or rules and regulations of the
Principal Market. Neither the Company nor any of its Subsidiaries shall take any
action that would reasonably be expected to result in the delisting or
suspension of the Common Stock





-19-




on the Principal Market.  The Company shall promptly, and in no event later than
the following Business Day, provide to the Investor copies of any notices it
receives from any Person regarding the continued eligibility of the Common Stock
for listing on the Principal Market; provided, however, that the Company shall
not be required to provide the Investor copies of any such notice that the
Company reasonably believes constitutes material non-public information and the
Company would not be required to publicly disclose such notice in any report or
statement filed with the SEC and under the Exchange Act or the Securities Act.
The Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 5(c).  The Company shall take all action
necessary to ensure that its Common Stock can be transferred electronically as
DWAC Shares.

 

(d)         Prohibition of Short Sales and Hedging Transactions.  The Investor
agrees that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

(e)         Issuance of Commitment Shares. In consideration for the Investor’s
execution and delivery of this Agreement, the Company shall cause to be issued
to the Investor a total of 1,529,052 shares of Common Stock (the “Initial
Commitment Shares”) not later than the close of business on the next Business
Day immediately following the date of this Agreement and shall, concurrently
with the execution of this Agreement on the date hereof, deliver to the Transfer
Agent the Irrevocable Transfer Agent Instructions with respect to the issuance
of such Commitment Shares to the Investor within such time period.  The Company
shall cause to be issued to the Investor up to 917,431 shares of Common Stock
(the “Additional Commitment Shares” and, collectively with the Initial
Commitment Shares, the “Commitment Shares”), as follows: in connection with each
purchase of Purchase Shares hereunder, the Company shall issue to the Investor a
number of shares of Common Stock equal to the product of (i) 917,431 and (y) the
Purchase Amount Fraction.  The “Purchase Amount Fraction” shall mean a fraction,
the numerator of which is the Purchase Amount purchased by the Investor with
respect to such purchase of Purchase Shares and the denominator of which is
Twenty Million Dollars ($20,000,000).  The Additional Commitment Shares shall be
equitably adjusted for any reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction. For the avoidance of doubt, (1) all of
the Initial Commitment Shares shall be fully earned as of the date of this
Agreement, whether or not the Commencement shall occur or any Purchase Shares
are purchased by the Investor under this Agreement and irrespective of any
subsequent termination of this Agreement and (2) the Additional Commitment
Shares shall be fully earned as of the date of their issuance pursuant to this
Agreement, whether or not any additional Purchase Shares are purchased
thereafter by the Investor under this Agreement and irrespective of any
subsequent termination of this Agreement.

 

(f)         Due Diligence; Non-Public Information.  The Investor shall have the
right, from time to time as the Investor may reasonably deem appropriate and
upon reasonable advance notice to the Company, to perform reasonable due
diligence on the Company during normal business hours.  The Company and its
officers and employees shall provide information and reasonably cooperate with
the Investor in connection with any reasonable request by the Investor related
to the Investor's due diligence of the Company.  Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated
hereby.  Each party hereto acknowledges that the Confidential Information shall
remain the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The Company confirms that neither it nor any other
Person acting on its behalf shall provide the Investor or its agents or counsel
with any information that constitutes or might constitute material, non-public
information, unless a simultaneous public announcement thereof is made by the
Company in the manner contemplated by





-20-




Regulation FD. In the event of a breach of the foregoing covenant by the Company
or any Person acting on its behalf (as determined in the reasonable good faith
judgment of the Investor), in addition to any other remedy provided herein or in
the other Transaction Documents, if the Investor is holding any Securities at
the time of the disclosure of material, non-public information, the Investor
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material, non-public
information without the prior approval by the Company; provided the Investor
shall have first provided notice to the Company that it believes it has received
information that constitutes material, non-public information, the Company shall
have at least 48 hours to publicly disclose such material, non-public
information prior to any such disclosure by the Investor, the Company shall have
failed to demonstrate to the Investor in writing within such time period that
such information does not constitute material, non-public information, and the
Company shall have failed to publicly disclose such material, non-public
information within such time period. The Investor shall not have any liability
to the Company, any of its Subsidiaries, or any of their respective directors,
officers, employees, stockholders or agents, for any such disclosure. The
Company understands and confirms that the Investor shall be relying on the
foregoing covenants in effecting transactions in securities of the Company.

(g)         Purchase Records. The Investor and the Company shall each maintain
records showing the remaining Available Amount at any given time and the dates
and Purchase Amounts for each Regular Purchase, Accelerated Purchase and
Additional Accelerated Purchase or shall use such other method, reasonably
satisfactory to the Investor and the Company.

(h)         Taxes.   The Company shall pay any and all transfer, stamp or
similar taxes that may be payable with respect to the issuance and delivery of
any shares of Common Stock to the Investor made under this Agreement.

(i)         Effective Registration Statement; Current Prospectus; Securities Law
Compliance. The Company shall use its reasonable best efforts to keep the
Registration Statement effective pursuant to Rule 415 promulgated under the
Securities Act, and to keep the Registration Statement and the Prospectus
current and available for issuances and sales of all of the Securities by the
Company to the Investor, and for the resale by the Investor, at all times until
the earlier of (i) the date on which the Investor shall have sold all the
Securities and no Available Amount remains under this Agreement and (ii) 180
days following the Maturity Date (the "Registration Period"). Without limiting
the generality of the foregoing, during the Registration Period, the Company
shall (a) take all action necessary to continue to be required to file reports
with the Commission pursuant to Section 13 or 15(d) of the Exchange Act, shall
comply with its reporting and filing obligations under the Exchange Act, and
shall not take any action or file any document (whether or not permitted by the
Exchange Act) to terminate or suspend its reporting and filing obligations under
the Exchange Act and (b) prepare and file with the SEC, at the Company’s
expense, such amendments (including, without limitation, post-effective
amendments) to the Registration Statement and such Prospectus Supplements
pursuant to Rule 424(b) under the Securities Act, in each case, as may be
necessary to keep the Registration Statement effective pursuant to Rule 415
promulgated under the Securities Act, and to keep the Registration Statement and
the Prospectus current and available for issuances and sales of all of the
Securities by the Company to the Investor, and for the resale of all of the
Securities by the Investor, at all times during the Registration Period (it
being hereby acknowledged and agreed that the Company shall prepare and file
with the SEC, at the Company’s expense, immediately prior to the third
anniversary of the initial effective date of the Registration Statement (the
“Renewal Date”), a new Registration Statement relating to the Securities, in a
form satisfactory to the Investor and its counsel, and the Company shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective within 180 days after the Renewal Date).  The Investor shall furnish
to the Company such information regarding itself, the Securities held by it and
the intended method of distribution thereof as shall be reasonably requested by
the Company in connection with the preparation and filing of any such amendment
to the Registration Statement (or new Registration Statement) or any such
Prospectus Supplement, and shall otherwise





-21-




cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any such amendment to the Registration
Statement (or new Registration Statement) or any such Prospectus Supplement. The
Company shall comply with all applicable federal, state and foreign securities
laws in connection with the offer, issuance and sale of the Securities
contemplated by the Transaction Documents. Without limiting the generality of
the foregoing, neither the Company nor any of its officers, directors or
affiliates will take, directly or indirectly, any action designed or intended to
stabilize or manipulate the price of any security of the Company, or which would
reasonably be expected to cause or result in, stabilization or manipulation of
the price of any security of the Company.

 

(j)          Stop Orders.  The Company shall advise the Investor promptly (but
in no event later than 24 hours) and shall confirm such advice in writing: (i)
of the Company’s receipt of notice of any request by the SEC for amendment of or
a supplement to the Registration Statement, the Prospectus, any Prospectus
Supplement or for any additional information; (ii) of the Company’s receipt of
notice of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or prohibiting or suspending the use of the
Prospectus or any Prospectus Supplement, or of the Company’s receipt of any
notification of the suspension of qualification of the Securities for offering
or sale in any jurisdiction or the initiation or contemplated initiation of any
proceeding for such purpose; and (iii) of the Company becoming aware of the
happening of any event, which makes any statement of a material fact made in the
Registration Statement, the Prospectus or any Prospectus Supplement untrue or
which requires the making of any additions to or changes to the statements then
made in the Registration Statement, the Prospectus or any Prospectus Supplement
in order to state a material fact required by the Securities Act to be stated
therein or necessary in order to make the statements then made therein (in the
case of the Prospectus or any Prospectus Supplement, in light of the
circumstances under which they were made) not misleading, or of the necessity to
amend the Registration Statement or supplement the Prospectus or any Prospectus
Supplement to comply with the Securities Act or any other law. The Company shall
not be required to disclose to the Investor the substance or specific reasons of
any of the events set forth in clauses (i) through (iii) of the immediately
preceding sentence, but rather, shall only be required to disclose that the
event has occurred. The Company shall not deliver to the Investor any Regular
Purchase Notice or Accelerated Purchase Notice, and the Investor shall not be
obligated to purchase any shares of Common Stock under this Agreement, during
the continuation or pendency of any of the foregoing events. If at any time the
SEC shall issue any stop order suspending the effectiveness of the Registration
Statement or prohibiting or suspending the use of the Prospectus or any
Prospectus Supplement, the Company shall use its reasonable best efforts to
obtain the withdrawal of such order at the earliest possible time. The Company
shall furnish to the Investor, without charge, a copy of any correspondence from
the SEC or the staff of the SEC to the Company or its representatives relating
to the Registration Statement or the Prospectus, as the case may be.

 

(k)         Amendments to Registration Statement; Prospectus Supplements. Except
as provided in this Agreement and other than periodic and current reports
required to be filed pursuant to the Exchange Act, the Company shall not file
with the SEC any amendment to the Registration Statement or any supplement to
the Base Prospectus that refers to the Investor, the Transaction Documents or
the transactions contemplated thereby (including, without limitation, any
Prospectus Supplement filed in connection with the transactions contemplated by
the Transaction Documents), in each case with respect to which (a) the Investor
shall not previously have been advised and afforded the opportunity to review
and comment thereon at least one (1) Business Day prior to filing with the SEC,
as the case may be, (b) the Company shall not have given due consideration to
any comments thereon received from the Investor or its counsel, or (c) the
Investor shall reasonably object, unless the Company reasonably has determined
that it is necessary to amend the Registration Statement or make any supplement
to the Prospectus to comply with the Securities Act or any other applicable law
or regulation, in which case the Company shall promptly (but in no event later
than 24 hours) so inform the Investor, the Investor shall be provided with a
reasonable opportunity to review and comment upon any disclosure referring to
the Investor, the Transaction Documents or the transactions contemplated
thereby, as applicable, and the Company shall expeditiously





-22-




furnish to the Investor a copy thereof. In addition, for so long as, in the
reasonable opinion of counsel for the Investor, the Prospectus is required to be
delivered in connection with any acquisition or sale of Securities by the
Investor, the Company shall not file any Prospectus Supplement with respect to
the Securities without furnishing to the Investor as many copies of such
Prospectus Supplement, together with the Prospectus, as the Investor may
reasonably request.

 

(l)          Prospectus Delivery.  The Company consents to the use of the
Prospectus (and of each Prospectus Supplement thereto) in accordance with the
provisions of the Securities Act and with the securities or “blue sky” laws of
the jurisdictions in which the Securities may be sold by the Investor, in
connection with the offering and sale of the Securities and for such period of
time thereafter as the Prospectus is required by the Securities Act to be
delivered in connection with sales of the Securities. The Company will make
available to the Investor upon request, and thereafter from time to time will
furnish to the Investor, as many copies of the Prospectus (and each Prospectus
Supplement thereto) as the Investor may reasonably request for the purposes
contemplated by the Securities Act within the time during which the Prospectus
is required by the Securities Act to be delivered in connection with sales of
the Securities. If during such period of time any event shall occur that in the
reasonable judgment of the Company and its counsel, or in the reasonable
judgment of the Investor and its counsel, is required to be set forth in the
Registration Statement, the Prospectus or any Prospectus Supplement or should be
set forth therein in order to make the statements made therein (in the case of
the Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or if in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of the Investor and its
counsel, it is otherwise necessary to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other applicable law or regulation, the Company shall
forthwith prepare and, subject to Section 5(k) above, file with the SEC an
appropriate amendment to the Registration Statement or an appropriate Prospectus
Supplement and in each case shall expeditiously furnish to the Investor, at the
Company’s expense, such amendment to the Registration Statement or such
Prospectus Supplement, as applicable, as may be necessary to reflect any such
change or to effect such compliance. The Company shall have no obligation to
separately advise the Investor of, or deliver copies to the Investor of, the SEC
Documents, all of which the Investor shall be deemed to have notice of.

 

(m)        Integration.  From and after the date of this Agreement, neither the
Company, nor or any of its affiliates will, and the Company shall use its
reasonable best efforts to ensure that no Person acting on their behalf will,
directly or indirectly, make any offers or sales of any security or solicit any
offers to buy any security, under circumstances that would cause this offering
of the Securities by the Company to the Investor to be integrated with other
offerings by the Company in a manner that would require stockholder approval
pursuant to the rules of the Principal Market on which any of the securities of
the Company are listed or designated, unless stockholder approval is obtained
before the closing of such subsequent transaction in accordance with the rules
of such Principal Market.

 

(n)         Use of Proceeds. The Company will use the net proceeds from the
offering as described in the Prospectus.

(o)         Other Transactions. The Company shall not enter into, announce or
recommend to its stockholders any agreement, plan, arrangement or transaction in
or of which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.

(p)         Required Filings Relating to Purchases.  To the extent required
under the Securities Act or under interpretations by the SEC thereof, as
promptly as practicable after the close of each of the Company’s





-23-




fiscal quarters (or on such other dates as required under the Securities Act or
under interpretations by the SEC thereof), the Company shall prepare a
Prospectus Supplement, which will set forth the number of Purchase Shares sold
to the Investor during such quarterly period (or other relevant period), the
purchase price for such Purchase Shares and the net proceeds received by the
Company from such sales, and shall file such Prospectus Supplement with the SEC
pursuant to Rule 424(b) under the Securities Act (and within the time periods
required by Rule 424(b) and Rule 430B under the Securities Act). If any such
quarterly Prospectus Supplement is not required to be filed under the Securities
Act or under interpretations by the SEC thereof, the Company shall disclose the
information referenced in the immediately preceding sentence in its annual
report on Form 10-K or its quarterly report on Form 10-Q (as applicable) in
respect of the quarterly period that ended immediately before the filing of such
report in which sales of Purchase Shares were made to the Investor under this
Agreement, and file such report with the SEC within the applicable time period
required by the Exchange Act. The Company shall not file any Prospectus
Supplement pursuant to this Section 5(p), and shall not file any report
containing disclosure relating to such sales of Purchase Shares, unless a copy
of such Prospectus Supplement or disclosure has been submitted to the Investor a
reasonable period of time before the filing and the Investor has not reasonably
objected thereto (it being acknowledged and agreed that the Company shall not
submit any portion of any Form 10-K or Form 10-Q other than the specific
disclosure relating to any sales of Purchase Shares). The Company shall also
furnish copies of all such Prospectus Supplements to each exchange or market in
the United States on which sales of the Purchase Shares may be made as may be
required by the rules or regulations of such exchange or market, if applicable.

 (q)        Limitation on Variable Rate Transactions. From and after the date of
this Agreement until the 36-month anniversary of the date of this Agreement
(irrespective of any earlier termination of this Agreement) (such period, the
“Restricted Period”),  (i) the Company shall be prohibited from effecting or
entering into an agreement to effect any continuous offering of Common Stock or
Common Stock Equivalents that could constitute, or could be deemed to
constitute, an “equity line of credit,” in which the Company may issue or sell
Common Stock or Common Stock Equivalents at a future determined price to a
Person other than the Investor or any affiliate of the Investor (an  “ELOC”),
 excluding (A) the issuance or sale of any Securities to the Investor or any
affiliate or designee of the Investor pursuant to this Agreement or any of the
Transaction Documents, as the same may be amended from time to time, (B) the
issuance or sale of any shares of Common Stock, Common Stock Equivalents or any
other securities of the Company (or a combination of units thereof) to the
Investor or any affiliate or designee of the Investor pursuant to any other
agreement or arrangement between the Investor or any of its affiliates, on the
one hand, and the Company or any of its Subsidiaries, on the other hand, entered
into by and between such parties after the date of this Agreement, if any, and
(C) the issuance or sale of any shares of Common Stock, Common Stock Equivalents
or other securities of the Company (or a combination of units thereof) to the
Investor or any affiliate of the Investor upon the exercise, exchange or
conversion of any shares of Common Stock, Common Stock Equivalents or other
securities owned or held, directly or indirectly, by the Investor or any
affiliate of the Investor at any time,  and (ii) the Company shall be prohibited
from effecting or entering into an agreement to effect any issuance by the
Company or any of its Subsidiaries of Common Stock or Common Stock Equivalents
(or a combination of units thereof) involving a Variable Rate Transaction, other
than in the case of this clause (ii) in connection with an Exempt Issuance. The
Investor shall be entitled to seek injunctive relief against the Company and its
Subsidiaries to preclude any such issuance, which remedy shall be in addition to
any right to collect damages, without the necessity of showing economic loss and
without any bond or other security being required. “Common Stock Equivalents”
means any securities of the Company or its Subsidiaries which entitle the holder
thereof to acquire at any time Common Stock, including, without limitation, any
debt, preferred stock, rights, options, warrants or other instrument that is at
any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Stock. “Variable Rate
Transaction” means a transaction in which the Company (i) issues or sells any
equity or debt securities that are convertible into, exchangeable or exercisable
for, or include the right to receive additional shares of Common Stock or Common
Stock Equivalents either (A) at a





-24-




conversion price, exercise price, exchange rate or other price that is based
upon and/or varies with the trading prices of or quotations for the Common Stock
at any time after the initial issuance of such equity or debt securities and is
not subject to a “floor”  or minimum price limitation equal to or greater than
$0.30 per share (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction)
(as may be adjusted from time to time, the “Threshold Price”) or (B) with a
conversion, exercise or exchange price that is subject to being reset to a lower
price, which is not subject to a “floor” or minimum price limitation equal to or
greater than the Threshold Price, at some future date after the initial issuance
of such equity or debt security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock,  excluding any pro rata adjustment for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, (ii) issues or sells any equity or debt securities,
including without limitation, Common Stock or Common Stock Equivalents, at a
price that is subject to being reset to a lower price, which is not subject to a
“floor” or minimum price limitation equal to or greater than the Threshold
Price, at some future date after the initial issuance of such debt or equity
security or upon the occurrence of specified or contingent events directly or
indirectly related to the business of the Company or the market for the Common
Stock, excluding any pro rata adjustment for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction,
or (iii) effects or enters into any agreement to effect an “at-the-market
offering” or other similar continuous offering of Common Stock or Common Stock
Equivalents, whereby the Company may sell Common Stock or Common Stock
Equivalents at a future determined price (excluding an ELOC, which the Company
is restricted from effecting or entering into any agreement to effect under the
first sentence of this Section 5(q), which shall apply to any ELOC, subject to
the exceptions set forth in clauses (A), (B) and (C) above).  “Exempt Issuance”
means the issuance of (a) Common Stock, options or other equity incentive awards
to employees, officers, directors or vendors of the Company pursuant to any
equity incentive plan duly adopted for such purpose, by the Board of Directors
or a majority of the members of a committee of directors established for such
purpose, (b)(1) the issuance or sale of any Securities to the Investor or any
affiliate or designee of the Investor pursuant to this Agreement or any of the
Transaction Documents, as the same may be amended from time to time, (2) the
issuance or sale of any shares of Common Stock, Common Stock Equivalents or any
other debt or equity securities of the Company (or a combination of units
thereof) to the Investor or any affiliate or designee of the Investor pursuant
to any other agreement or arrangement between the Investor or any of its
affiliates, on the one hand, and the Company or any of its Subsidiaries, on the
other hand, entered into by and between such parties after the date of this
Agreement, if any, and (3) the issuance or sale of any shares of Common Stock,
Common Stock Equivalents or other debt or equity securities of the Company (or a
combination of units thereof) to the Investor or any affiliate of the Investor
upon the exercise, exchange or conversion of any shares of Common Stock, Common
Stock Equivalents or other debt or equity securities owned or held, directly or
indirectly, by the Investor or any affiliate of the Investor at any time, (c)
 any shares of Common Stock, Common Stock Equivalents or any other debt or
equity securities of the Company issued upon the exercise or exchange of or
conversion of any Common Stock Equivalents issued and outstanding on the date of
this Agreement, provided that such securities referred to in this clause (c)
have not been amended since the date of this Agreement to increase the number of
such securities or to decrease the exercise price, exchange price or conversion
price of such securities, (d)  any shares of Common Stock, Common Stock
Equivalents or any other debt or equity securities of the Company (or a
combination of units thereof) issued pursuant to acquisitions, divestitures,
licenses, partnerships, collaborations or strategic transactions approved by the
Board of Directors or a majority of the members of a committee of directors
established for such purpose, which acquisitions, divestitures, licenses,
partnerships, collaborations or strategic transactions can have a Variable Rate
Transaction component, provided that any such issuance shall only be to a Person
(or to the equity holders of a Person) which is, itself or through its
subsidiaries, an operating company or an asset in a business synergistic with
the business of the Company and shall provide to the Company additional benefits
in addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, (e)
Common Stock issued pursuant to an “at-the-market





-25-




offering” by the Company exclusively through a registered broker-dealer acting
as agent of the Company pursuant to a written agreement between the Company and
such registered broker-dealer, or (f)  any shares of Common Stock, Common Stock
Equivalents or any other debt or equity securities of the Company issued (A) at
a fixed price that is equal to or greater than the Threshold Price, subject only
to pro rata adjustment for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction, (B) at a price that is based
upon and/or varies with the trading prices of or quotations for the Common Stock
at any time after the initial issuance of such debt or preferred securities,
 but is subject to a “floor” or minimum price limitation equal to or greater
than the Threshold Price, or (C) at a price that is subject to being reset to a
lower price, which is subject to a “floor” or minimum price limitation equal to
or greater than the Threshold Price, at some future date after the initial
issuance of such debt security or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock.

6.          TRANSFER AGENT INSTRUCTIONS.

On the date of this Agreement, the Company shall issue to the Transfer Agent
(and any subsequent transfer agent) irrevocable instructions, in the form
substantially similar to those used by the Investor in substantially similar
transactions, to issue the Purchase Shares and the Commitment Shares in
accordance with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). All Securities to be issued to or for the benefit of the
Investor pursuant to this Agreement shall be issued as DWAC Shares. The Company
represents and warrants to the Investor that no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 6 will be
given by the Company to the Transfer Agent with respect to the Securities, and
the Securities shall otherwise be freely transferable on the books and records
of the Company. If the Investor effects a sale, assignment or transfer of the
Purchase Shares, the Company shall permit the transfer and shall promptly
instruct the Transfer Agent (and any subsequent transfer agent) to issue DWAC
Shares in such name and in such denominations as specified by the Investor to
effect such sale, transfer or assignment. The Company shall take all actions to
carry out the intent and accomplish the purposes of this Section 6, including,
without limitation, delivering or causing to be delivered all such legal
opinions, consents, certificates, resolutions and instructions to the Transfer
Agent, and any successor transfer agent of the Company, as may be requested from
time to time by the Investor or necessary or desirable to carry out the intent
and accomplish the purposes of this Section 6, and all fees and costs associated
therewith shall be borne by the Company.

7.          CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCE SALES OF SHARES OF
COMMON STOCK.

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

(a)         The Investor shall have executed each of the Transaction Documents
and delivered the same to the Company;

(b)         No stop order with respect to the Registration Statement shall be
pending or threatened by the SEC; and

(c)         The representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.





-26-




8.          CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON
STOCK.

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

(a)         The Company shall have executed each of the Transaction Documents
and delivered the same to the Investor;

(b)         The Common Stock shall be listed on the Principal Market and all
Securities to be issued by the Company to the Investor pursuant to this
Agreement shall have been approved for listing on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

(c)         The Investor shall have received the opinions of the Company's legal
counsel dated as of the Commencement Date substantially in the forms agreed to
prior to the date of this Agreement by the Company’s legal counsel and the
Investor’s legal counsel;

(d)         The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 above, in which case, such representations and warranties shall be true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Commencement Date.  The Investor shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Commencement Date, to the foregoing effect in the form
attached hereto as Exhibit A;

(e)         The Board of Directors of the Company shall have adopted resolutions
substantially in the form attached hereto as Exhibit B,  which shall be in full
force and effect without any amendment or supplement thereto as of the
Commencement Date;

(f)         As of the Commencement Date, the Company shall have reserved out of
its authorized and unissued Common Stock, (i) solely for the purpose of
effecting purchases of Purchase Shares hereunder, 37,553,517 shares of Common
Stock and (ii) as Additional Commitment Shares in accordance with Section 5(e)
hereof, 917,431 shares of Common Stock;

(g)         The Irrevocable Transfer Agent Instructions shall have been
delivered to and acknowledged in writing by the Company and the Company's
Transfer Agent, and the Initial Commitment Shares required to have been issued
on the Commencement Date in accordance with Section 5(e) hereof shall have been
issued directly to the Investor electronically as DWAC Shares;

(h)         The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing of the Company in the State of
Delaware issued by the Secretary of State of the State of Delaware as of a date
within ten (10) Business Days of the Commencement Date;





-27-




(i)          The Company shall have delivered to the Investor a certified copy
of the Certificate of Incorporation as certified by the Secretary of State of
the State of Delaware within ten (10) Business Days of the Commencement Date;

(j)          The Company shall have delivered to the Investor a secretary's
certificate executed by the Secretary of the Company, dated as of the
Commencement Date, in the form attached hereto as Exhibit C;

(k)         The Registration Statement shall continue to be effective and no
stop order with respect to the Registration Statement shall be pending or
threatened by the SEC. The Company shall have a maximum dollar amount certain of
Common Stock registered under the Registration Statement which is sufficient to
issue to the Investor not less than (i) the full Available Amount worth of
Purchase Shares plus (ii) all of the Commitment Shares. The Current Report and
the Initial Prospectus Supplement each shall have been filed with the SEC, as
required pursuant to Section 5(a), and copies of the Prospectus shall have been
delivered to the Investor in accordance with Section 5(l) hereof. The Prospectus
shall be current and available for issuances and sales of all of the Securities
by the Company to the Investor, and for the resale of all of the Securities by
the Investor. Any other Prospectus Supplements required to have been filed by
the Company with the SEC under the Securities Act at or prior to the
Commencement Date shall have been filed with the SEC within the applicable time
periods prescribed for such filings under the Securities Act. All reports,
schedules, registrations, forms, statements, information and other documents
required to have been filed by the Company with the SEC at or prior to the
Commencement Date pursuant to the reporting requirements of the Exchange Act
shall have been filed with the SEC within the applicable time periods prescribed
for such filings under the Exchange Act;

(l)          No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred;

(m)        All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

(n)         No statute, regulation, order, decree, writ, ruling or injunction
shall have been enacted, entered, promulgated, threatened or endorsed by any
federal, state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

(o)         No action, suit or proceeding before any federal, state, local or
foreign arbitrator or any court or governmental authority of competent
jurisdiction shall have been commenced or threatened, and no inquiry or
investigation by any federal, state, local or foreign governmental authority of
competent jurisdiction shall have been commenced or threatened, against the
Company, or any of the officers, directors or affiliates of the Company, seeking
to restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.





-28-




9.          INDEMNIFICATION.

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, members, officers, directors, employees and direct or
indirect investors and any of the foregoing Person's agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, relating to: (a)
any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument
or  document contemplated hereby or thereby, (d) any violation of the Securities
Act, the Exchange Act, state securities or “Blue Sky” laws, or the rules and
regulations of the Principal Market in connection with the transactions
contemplated by the Transaction Documents by the Company or any of its
Subsidiaries, affiliates, officers, directors or employees, (e) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (f) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Prospectus, or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d), (e)
and (f) of this Section 9 shall not apply to any Indemnified Liabilities to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor expressly for use in any Prospectus
Supplement (it being hereby acknowledged and agreed that the written information
set forth on Exhibit D attached hereto is the only written information furnished
to the Company by or on behalf of the Investor expressly for use in the Initial
Prospectus Supplement), if the Prospectus was timely made available by the
Company to the Investor pursuant to Section 5(l), (III) the indemnity contained
in clauses (d), (e) and (f) of this Section 9 shall not inure to the benefit of
the Investor to the extent such Indemnified Liabilities are based on a failure
of the Investor to deliver or to cause to be delivered the Prospectus made
available by the Company, if such Prospectus was timely made available by the
Company pursuant to Section 5(l), and if delivery of the Prospectus would have
cured the defect giving rise to such Indemnified Liabilities, and (IV) the
indemnity in this Section 9 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.  Payment under this indemnification shall be
made within thirty (30) days from the date the Investor makes written request
for it. A certificate containing reasonable detail as to the amount of such
indemnification submitted to the Company by Investor shall be conclusive
evidence, absent manifest





-29-




error, of the amount due from the Company to Investor. If any action shall be
brought against any Indemnitee in respect of which indemnity may be sought
pursuant to this Agreement, such Indemnitee shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Indemnitee. Any
Indemnitee shall have the right to employ separate counsel in any such action
and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnitee, except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Indemnitee,
in which case the Company shall be responsible for the reasonable fees and
expenses of no more than one such separate counsel.

10.        EVENTS OF DEFAULT.

An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:

(a)         the effectiveness of the Registration Statement registering the
Securities lapses for any reason (including, without limitation, the issuance of
a stop order) or the Registration Statement or the Prospectus is unavailable for
the sale by the Company to the Investor (or the resale by the Investor) of any
or all of the Securities to be issued to the Investor under the Transaction
Documents (including, without limitation, as a result of any failure of the
Company to satisfy all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act for the offering and sale
of the Securities contemplated by this Agreement), and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period;

(b)         the suspension of the Common Stock from trading or the failure of
the Common Stock to be listed on the Principal Market for a period of one (1)
Business Day, provided that the Company may not direct the Investor to purchase
shares of Common Stock during any such suspension;

(c)         the delisting of the Common Stock from the OTCQX operated by the OTC
Markets Group, Inc. (or nationally recognized successor thereto), provided,
however, that the Common Stock is not immediately thereafter trading on the New
York Stock Exchange, The NASDAQ Capital Market, The NASDAQ Global Market, The
NASDAQ Global Select Market, the NYSE American, the NYSE Arca, the OTC Bulletin
Board or the OTCQB operated by the OTC Markets Group, Inc. (or nationally
recognized successor to any of the foregoing);

(d)         the failure for any reason by the Transfer Agent to issue (i) the
Additional Commitment Shares to the Investor within two (2) Business Days after
the date on which the Investor is entitled to receive such Additional Commitment
Shares pursuant to Section 5(e) hereof and (ii) Purchase Shares to the Investor
within two (2) Business Days after the Purchase Date, Accelerated Purchase Date,
Additional Accelerated Purchase Date or Tranche Purchase Date, as applicable, on
which the Investor is entitled to receive such Purchase Shares;

(e)         the Company breaches any representation, warranty, covenant or other
term or condition under any Transaction Document if such breach would reasonably
be expected to have a Material Adverse Effect and except, in the case of a
breach of a covenant which is reasonably curable, only if such breach continues
for a period of at least five (5) Business Days;





-30-




(f)         if any Person commences a proceeding against the Company pursuant to
or within the meaning of any Bankruptcy Law;

(g)         if the Company pursuant to or within the meaning of any Bankruptcy
Law: (i) commences a voluntary case, (ii) consents to the entry of an order for
relief against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

(h)         a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary; or

(i)          if at any time the Company is not eligible to transfer its Common
Stock electronically as DWAC Shares.

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default has occurred and is continuing, the Company shall not deliver to the
Investor any Regular Purchase Notice, Accelerated Purchase Notice or Additional
Accelerated Purchase Notice.

11.        TERMINATION

This Agreement may be terminated only as follows:

(a)         If pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property, or the Company makes a general assignment for
the benefit of its creditors (any of which would be an Event of Default as
described in Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall
automatically terminate without any liability or payment to the Company (except
as set forth below) without further action or notice by any Person.

(b)         In the event that the Commencement shall not have occurred on or
before March 10, 2020, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(c) or Section 8(d), as applicable, could not then be satisfied.

(c)         At any time after the Commencement Date, the Company shall have the
option to terminate this Agreement for any reason or for no reason by delivering
notice (a “Company Termination Notice”) to the Investor electing to terminate
this Agreement without any liability whatsoever of any party to any other party
under this Agreement (except as set forth below).  The Company Termination
Notice shall not be effective until one (1) Business Day after it has been
received by the Investor.

(d)         This Agreement shall automatically terminate on the date that the
Company sells and the Investor purchases the full Available Amount as provided
herein, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement
(except as set forth below).





-31-




(e)         If for any reason or for no reason the full Available Amount has not
been purchased in accordance with Section 2 of this Agreement by the Maturity
Date, this Agreement shall automatically terminate on the Maturity Date, without
any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof.  The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12,
shall survive the execution and delivery of this Agreement and any termination
of this Agreement.  No termination of this Agreement shall (i) affect the
Company's or the Investor's rights or obligations under this Agreement with
respect to pending Regular Purchases and Accelerated Purchases under this
Agreement and the Company and the Investor shall complete their respective
obligations with respect to any pending Regular Purchases and Accelerated
Purchases under this Agreement or (ii) be deemed to release the Company or the
Investor from any liability for intentional misrepresentation or willful breach
of any of the Transaction Documents.

12.        MISCELLANEOUS.

(a)         Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the
State of Delaware shall govern all issues concerning the relative rights of the
Company and its stockholders. All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Illinois,
County of Cook, for the adjudication of any dispute hereunder or under the other
Transaction Documents or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b)         Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature or
signature delivered by e-mail in a “.pdf” format data file shall be considered
due execution and shall be binding upon the signatory thereto with the same
force and effect as if the signature were an original signature.





-32-




(c)         Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)         Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)         Entire Agreement; Amendment.  This Agreement supersedes all other
prior oral or written agreements between the Investor, the Company, their
affiliates and Persons acting on their behalf with respect to the subject matter
hereof, and this Agreement, the other Transaction Documents and the instruments
referenced herein contain the entire understanding of the parties with respect
to the matters covered herein and therein and, except as specifically set forth
herein or therein, neither the Company nor the Investor makes any
representation, warranty, covenant or undertaking with respect to such
matters.  The Company acknowledges and agrees that is has not relied on, in any
manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in the Transaction Documents. No provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto.

 

(f)         Notices.  Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

 

 

If to the Company:

Netlist, Inc.

175 Technology Drive, Suite 150

Irvine, California 92618

Telephone:        (949) 435-0025

E-mail:              gsasaki@netlist.com

Attention:          Gail Sasaki

Chief Financial Officer

 

With a copy to (which shall not constitute notice or service of process):

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

3580 Carmel Mountain Road, Suite 300

San Diego, CA 92130

Telephone:        (858) 314-1880

Facsimile:         (858) 314-1501

E-mail:              smstanton@mintz.com

Attention:          Scott M. Stanton, Esq.

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:        (312) 822-9300

Facsimile:         (312) 822-9301

E-mail:              jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention:         Josh Scheinfeld/Jonathan Cope

 





-33-




If to the Transfer Agent:

Computershare Trust Company, N.A.

8742 Lucent Blvd., Suite 225

Highlands Ranch, CO 80129

Telephone:        (303) 262-0790

E-mail:              Lee.Meier@computershare.com

Attention:          Lee Meier

 

or at such other address and/or facsimile number or email address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party three (3) Business Days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine or email account
containing the time, date, and recipient facsimile number or email address, as
applicable, and an image of the first page of such transmission or (C) provided
by a nationally recognized overnight delivery service, shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

(g)         Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation.  The Investor may not assign its rights or
obligations under this Agreement.

 

(h)         No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and, except as set forth in Section 9, is not for the benefit of, nor
may any provision hereof be enforced by, any other Person.

 

(i)          Publicity.  The Company shall afford the Investor and its counsel
with the opportunity to review and comment upon, shall consult with the Investor
and its counsel on the form and substance of, and shall give due consideration
to all such comments from the Investor or its counsel on, any press release, SEC
filing or any other public disclosure by or on behalf of the Company relating to
the Investor, its purchases hereunder or any aspect of the Transaction Documents
or the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect.

 

(j)          Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to consummate and make
effective, as soon as reasonably possible, the Commencement, and to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

 

(k)         No Financial Advisor, Placement Agent, Broker or Finder.    The
Company represents and warrants to the Investor that it has not engaged any
financial advisor, placement agent, broker or finder in connection with the
transactions contemplated hereby.  The Investor represents and warrants to the
Company that it has not engaged any financial advisor, placement agent, broker
or finder in connection with the transactions contemplated hereby.  The Company
shall be responsible for the payment of any fees or commissions, if any, of any
financial advisor, placement agent, broker or finder relating to or arising out
of the transactions contemplated hereby.  The Company shall pay, and hold the
Investor harmless against,





-34-




any liability, loss or expense (including, without limitation, reasonable
attorneys' fees and out of pocket expenses) arising in connection with any such
claim.

 

(l)          No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(m)        Remedies, Other Obligations, Breaches and Injunctive Relief.  The
Investor’s remedies provided in this Agreement, including, without limitation,
the Investor’s remedies provided in Section 9, shall be cumulative and in
addition to all other remedies available to the Investor under this Agreement,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), no remedy of the Investor contained herein shall be deemed a
waiver of compliance with the provisions giving rise to such remedy and nothing
herein shall limit the Investor's right to pursue actual damages for any failure
by the Company to comply with the terms of this Agreement.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Investor and that the remedy at law for any such breach
may be inadequate.  The Company therefore agrees that, in the event of any such
breach or threatened breach, the Investor shall be entitled, in addition to all
other available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.

 

(n)         Enforcement Costs.  If: (i) this Agreement is placed by the Investor
in the hands of an attorney for enforcement or is enforced by the Investor
through any legal proceeding; (ii) an attorney is retained to represent the
Investor in any bankruptcy, reorganization, receivership or other proceedings
affecting creditors' rights and involving a claim under this Agreement; or (iii)
an attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including reasonable attorneys' fees incurred in connection therewith, in
addition to all other amounts due hereunder. If this Agreement is placed by the
Company in the hands of an attorney for enforcement or is enforced by the
Company through any legal proceeding, then the Investor shall pay to the
Company, as incurred by the Company, all reasonable costs and expenses including
reasonable attorneys’ fees incurred in connection therewith, in addition to all
other amounts due hereunder.

 

(o)         Waivers.  No provision of this Agreement may be waived other than in
a written instrument signed by the party against whom enforcement of such waiver
is sought.  No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

*     *     *     *     *

 





-35-




IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

 

 

THE COMPANY:

 

 

 

NETLIST, INC.

 

 

 

 

 

By:

/s/ GAIL SASAKI

 

Name:

Gail Sasaki

 

Title:

CFO

 

 

 

 

 

 

INVESTOR:

 

 

 

LINCOLN PARK CAPITAL FUND, LLC

 

BY: LINCOLN PARK CAPITAL, LLC

 

BY: ROCKLEDGE CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ JOSH SCHEINFELD

 

Name:

Josh Scheinfeld

 

Title:

President

 

 



-36-




EXHIBITS

 

 

 

 

Exhibit A

Form of Officer’s Certificate

Exhibit B

Form of Resolutions of the Board of Directors of the Company

Exhibit C

Form of Secretary’s Certificate

Exhibit D

Information About Investor Furnished to the Company

 





 




EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(d) of that certain Purchase Agreement dated as of March __, 2020,
(“Purchase Agreement”), by and between NETLIST, INC., a Delaware corporation
(the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”).  Terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Purchase Agreement.

 

The undersigned, ___________, ______________ of the Company, hereby certifies,
on behalf of the Company and not in his individual capacity, as follows:

 

1.          I am the _____________ of the Company and make the statements
contained in this Certificate;

 

2.          The representations and warranties of the Company are true and
correct in all material respects (except to the extent that any of such
representations and warranties is already qualified as to materiality in Section
4 of the Purchase Agreement, in which case, such representations and warranties
are true and correct without further qualification) as of the date when made and
as of the Commencement Date as though made at that time (except for
representations and warranties that speak as of a specific date, in which case
such representations and warranties are true and correct as of such date);

 

3.          The Company has performed, satisfied and complied in all material
respects with covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the Commencement Date.

 

4.          The Company has not taken any steps, and does not currently expect
to take any steps, to seek protection pursuant to any Bankruptcy Law nor does
the Company or any of its Subsidiaries have any knowledge or reason to believe
that its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

 

 

 

 

 

 

Name:

 

Title:

 

 

The undersigned as Secretary of NETLIST, INC., a Delaware corporation, hereby
certifies that ___________ is the duly elected, appointed, qualified and acting
________ of _________ and that the signature appearing above is his genuine
signature.

 

 

 

 

 

 

 

Secretary

 

 





 




EXHIBIT B

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

UNANIMOUS WRITTEN CONSENT OF

NETLIST, INC.

 

In accordance with the corporate laws of the state of Delaware, the undersigned,
being all of the directors of NETLIST, INC., a Delaware corporation (the
“Corporation”), do hereby consent to and adopt the following resolutions as the
action of the Board of Directors for and on behalf of the Corporation and hereby
direct that this Consent be filed with the minutes of the proceedings of the
Board of Directors:

 

WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Purchase Agreement (the “Purchase Agreement”) by and between the
Corporation and Lincoln Park Capital Fund, LLC (“Lincoln Park”), providing for
the purchase by Lincoln Park of up to Twenty Million Dollars ($20,000,000) of
the Corporation’s common stock, $0.001 par value per share (the “Common Stock”);
and

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of up to
2,446,483 shares of Common Stock to Lincoln Park as a commitment fee (the
“Commitment Shares”) and the sale of shares of Common Stock to Lincoln Park up
to the available amount under the Purchase Agreement (the "Purchase Shares").

 

Transaction Documents

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and ______________________ (the “Authorized
Officers”) are severally authorized to execute and deliver the Purchase
Agreement, and any other agreements or documents contemplated thereby, with such
amendments, changes, additions and deletions as the Authorized Officers may deem
to be appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

FURTHER RESOLVED, that the terms and provisions of the forms of Irrevocable
Transfer Agent Instructions and Notice of Effectiveness of Registration
Statement (collectively, the “Instructions”) are hereby approved and the
Authorized Officers are authorized to execute and deliver the Instructions on
behalf of the Company in accordance with the Purchase Agreement, with such
amendments, changes, additions and deletions as the Authorized Officers may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

Execution of Purchase Agreement

FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
the Purchase Agreement providing for the purchase of up to Twenty Million
Dollars ($20,000,000) of the Corporation’s common stock; and

Issuance of Common Stock

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital





 




Fund, LLC, 1,529,052 shares of Common Stock as Initial Commitment Shares and
that upon issuance of the Initial Commitment Shares pursuant to the Purchase
Agreement the Initial Commitment Shares shall be duly authorized, validly
issued, fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

FURTHER RESOLVED, that the Corporation is hereby authorized to issue up to
917,431 shares of Common Stock as Additional Commitment Shares under the
Purchase Agreement in accordance with the terms of the Purchase Agreement and
that, upon issuance of the Additional Commitment Shares pursuant to the Purchase
Agreement, the Additional Commitment Shares will be duly authorized, validly
issued, fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

FURTHER RESOLVED, that the Corporation shall reserve 917,431 shares of Common
Stock for issuance as Additional Commitment Shares under the Purchase Agreement;
and

FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

FURTHER RESOLVED, that the Corporation shall initially reserve 37,553,517 shares
of Common Stock for issuance as Purchase Shares under the Purchase Agreement;
and

Approval of Actions

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

 

IN WITNESS WHEREOF, the Board of Directors has executed and delivered this
Consent effective as of __________, 2020.

 

 

 

 

 

 

 

 

 

 

being all of the directors of NETLIST, INC.

 





 




EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(e) of that certain Purchase Agreement dated as of March ___, 2020
(“Purchase Agreement”), by and between NETLIST, INC., a Delaware corporation
(the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”), pursuant
to which the Company may sell to the Investor up to Twenty Million Dollars
($20,000,000) of the Company's Common Stock, $0.001 par value per share (the
"Common Stock").  Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

The undersigned, ____________, Secretary of the Company, hereby certifies, on
behalf of the Company and not in his individual capacity, as follows:

 

1.          I am the Secretary of the Company and make the statements contained
in this Secretary’s Certificate.

 

2.          Attached hereto as Exhibit A and Exhibit B are true, correct and
complete copies of the Company’s bylaws (“Bylaws”) and Certificate of
Incorporation (“Charter”), in each case, as amended through the date hereof, and
no action has been taken by the Company, its directors, officers or
stockholders, in contemplation of the filing of any further amendment relating
to or affecting the Bylaws or Charter.

 

3.          Attached hereto as Exhibit C are true, correct and complete copies
of the resolutions duly adopted by the Board of Directors of the Company on
_____________, at which a quorum was present and acting throughout.  Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.

 

4.            As of the date hereof, the authorized, issued and reserved capital
stock of the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.

 

 

 

 

 

 

 

Secretary

 

The undersigned as ___________ of NETLIST, INC., a Delaware corporation, hereby
certifies that ____________ is the duly elected, appointed, qualified and acting
Secretary of NETLIST, INC., and that the signature appearing above is [his/her]
genuine signature.

 

 

 

 





 




EXHIBIT D

 

Information About The Investor Furnished To The Company By The Investor

Expressly For Use In Connection With The Initial Prospectus Supplement

 

Information With Respect to Lincoln Park Capital

 

As of the date of the Purchase Agreement, Lincoln Park Capital Fund, LLC,
beneficially owned ________ shares of our common stock.  Josh Scheinfeld and
Jonathan Cope, the Managing Members of Lincoln Park Capital, LLC, the manager of
Lincoln Park Capital Fund, LLC, are deemed to be beneficial owners of all of the
shares of common stock owned by Lincoln Park Capital Fund, LLC. Messrs. Cope and
Scheinfeld have shared voting and investment power over the shares being offered
under the prospectus supplement filed with the SEC in connection with the
transactions contemplated under the Purchase Agreement. Lincoln Park Capital,
LLC is not a licensed broker dealer or an affiliate of a licensed broker dealer.

 

